 
  
    

Case 2:19-mj-00847-BNW Document 12 Filed 11/08/19. Page-1Lof1 eer

 

 

 

 

 

 

 

 

___ FILED Pina
~ ENTER ekg iy
COUNSEL/PARTIES OF REUWURD
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA Nov ~8 208
UNITED STATES OF AMERICA, ) TST
) DISTRICT OF NEVADA
Plaintiff, ) 2 o} Gy c $ Uf EPUTY |
) Case # i 7 j
vs. )
[ {, 4 C iy Ht, ) DESIGNATION OF RETAINED COUNSEL
aval | ) AND APPEARANCE PRAECIPE
)
Defendant. )

 

t
t
The undersigned defendant hereby appoints A ( h Ue Whol A hy

to appear generally for him/her as his/her attorney and counselor at law,shroughout all proceedings in

this case unless this appointment be sooner revoked.

DATED: rye [7

 

 

Defendant's signafufe

APPEARANCE PRAECIPE
| hereby accept the foregoing appointment and request the Clerk to enter my appearance as
attorney for the defendant, in response to the foregoing designation.
| personally will appear at all proceedings in this case. | understand that no other attorney
may appear in my place unless prior permission is granted by the Court, and then ONLY when
consent of the defendant has been obtained and filed with the Clerk.
| further state that | realize it is my responsibility to keep the defendant advised as to all

proceedings in this case and to inform him/her when to appear in Court, and also to notify the Clerk of

any change in my address or telephone number. (JA
DATED:

Attorneys Wis

jlhelr bla bd~

Attorney's address
Yo (. 7%
LU ,MV 87
(Pe) 623 4762

Attorney’s phone number

 

Revised 6/15/09
